DETAILED ACTION
Claims 1-24 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
Claims 1, 8 14 and 19 are independent claims. Claims 2-7, 9-13, 15-18 and 20-24 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 06-11-2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04-15-2019 complies with the provisions of 37 CFR 1.97

Continuation Application
This application discloses and claims only subject matter disclosed in prior Application No. 14/876,687 filed October 06, 2015, and names an inventor or inventors named in the prior application.  However, Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and/or 120 as follows: 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application which benefit is sought. The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551,32 USPQ2d 1077 (Fed. Cir. 1994) 
The disclosure of the prior-filed applications, Application Number(s) 14/876,687 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this instant application. In particular, the priority applications cited above does disclose enabling power to the power consumption device based on the data in the command signal, but the specification lacks any teachings where the system is activating performing the step of “matching” an identifier residing in the command signal and the identifier within the power consumption device. In other words, no identifier authenticating process is described.  
Therefore, claims 4, 17 of the instant application are not entitled to the benefit of the filing date of the priority applications cited above, which means claims 4, 17 are only entitled to the benefit of the filing date of June 11, 2019.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
For faster processing of Terminal Disclaimer the USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/ patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claim Analysis
Claims 1-24 of the instant application are rejected under the judicially created doctrine of nonstatutory double patenting over claims 1-18 of U.S. Patent No. 10,057,642 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
Claims 1-18 of U.S. Patent No. 10,057,642 contain every element of claims 1-24 of the instant application and as such anticipates claims 1-24 of the instant application. Although the claims at issue are not identical, they are not patentably distinct from each other because as illustrated by the table below, each feature claimed is directly mapped and taught by the cited prior art that is commonly owned. For example, analysis of each of the claims represented below are directed to detecting a “resonant frequency” data signal which allows power to be supplied at one or more devices based on the data contained . Thus, a later application claim is not patentably distinct from an earlier patent claim if the later claim is anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).”  ELI LILLY AND COMPANY  v  BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).


Instant Application 16/038,783
Patent No. 10,057,642
Claims 1, 8, 14 and 19
a) A method comprising: 
receiving, by a detector via a resonant frequency, a command signal that comprises data and powers the detector; 


detecting, by the detector, the data in the command signal; and 



based on the data in the command signal, enabling power to a power consumption device.










Claims 1, 7 and 13
a)  A method comprising: 
	receiving, via a resonant frequency associated with a resonant circuit, a command signal comprising data;  
	after receiving the command signal, actuating, by the resonant circuit, a first switch to enable power to a detector;  

	detecting, by the detector and after the actuation of the first switch, the data in the command signal;  

	determining that the data corresponds to an identifier associated with a second switch;  and 
	actuating the second switch to enable power to a power consumption device. 







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 8-9, 16, 19-20 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3, 8-9, 16, 19-20 and 24 are directed to an apparatus/method that are configured to have one or more circuits. For one of these circuits, the Applicants have allegedly provided an antecedent basis for the term “resonant circuit”. 
However, the Office submits such term is not referenced in the detailed description of the specification nor such term is illustrated in the drawings (e.g, Fig 3) for which the claims are directed. Indeed, a key word search for said term yield no result. 
Thereby, for a person having ordinary skill in the art, it would be unclear in determining the metes and bounds of the invention because the specification/figures fail to reference a feature labeled as a “resonant circuit” that is so configured. For example, referencing the illustration of Figure 3, does resonant circuit means the circuit diagram 300 as whole? Or does in this case the resonant circuit mean the primary LC circuit or the secondary LC circuit? What about any of the circuits 310, 303, and 309 that also receive resonant frequency that also configured to perform a specific function? 
Therefore, with so many possibilities, for a PHOSITA, it makes the claimed subject matter difficult to particularly point out. Applicants are required to use terms in the claims that are consistent with the features found in the specification/drawings. 
As per dependent claims that are related to each of the independent claims these claims do not cure the deficiencies presented above and are rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8-10, 14, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No 2016/0323698 of Guerrero Ramirez et al. in view of U.S. Publication No. 2007/0228833 of Stevens et al. and further view of U.S. Publication No. 2007/0213879 of  Iwamura et al.
As per claims 1, 14,  Guerrero Ramirez et al. discloses a method comprising: 
receiving, by a detector via a resonant frequency, a command signal that comprises data and powers the detector; (inter alia: receiver initiator device 704 illustrated in Fig 7 containing one or more circuits illustrated by Figs 1, 7, 8 that receives inductive power “according to a mutual resonant relationship”. The inductive power is generated by “the electromagnetic field 730  [that] may induce a current in the secondary coil (i.e., the initiator device antenna 716b).  The initiator device 704 may use the electromagnetic field 730 transmitted by the target device 702 to power itself”.  At the same time, using this inductive technology “data 732” (Fig 7) is communicated. This data communication also includes at least commands 118 and 126 between the sending/receiving devices illustrated by Fig 1)
detecting, by the detector, the data in the command signal; and (inter alia: receiver device to detect data communication from the transmitting device; Figs 1-6) 
based on a signal, enabling power to a power consumption device. (¶ [0105] states that “the receiver 838 may include a matching circuit 854 and a rectifier and switching circuit 856 to generate a DC power output 860 to charge a battery or power a device coupled to the receiver (not shown)”).  
Guerrero Ramirez et al. does not distinctly disclose enabling power based on the data in the command signal. 
However, Stevens et al. explicitly discloses that. In particular, Stevens et al. discloses the following:
receiving, by a detector via a resonant frequency, a command signal that comprises data and powers the detector; (inter alia: receiving unit 30 to receive inductive power transfer illustrated by Fig. 4 including data information about primary circuit 10 ¶ 161, for example RFID link illustrated in Fig 12  received by devices 600)
detecting, by the detector, the data in the command signal; and (inter alia:; RFID unit 620 in each secondary device is capable of communicating with the RFID unit 710 that has a “unique code”.  ¶ [00195] –[0198]) 
based on the data in the command signal, enabling power to a power consumption device. (inter alia: Stevens ¶ [0196] states that the following: “Then, the control unit 720 determines, in dependence upon the measured power and the sum of the received load measures from the secondary devices, whether or not the power supply to the secondary devices should be restricted or stopped” )
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Guerrero Ramirez et al. and Stevens et al.. because, both references are in the same field of endeavor. Steven’s teaching of including a device identifier in the communication data would enhance Guerrero Ramirez's system by allowing load power control independently, thus enhancing power consumption when loads are not needed. 
As per claims 3, Guerrero Ramirez as modified wherein the command signal causes a resonant circuit (Guerrero Ramirez et al.; inductive coil; Fig 7) to enable power to the detector.  (inter alia: receiver initiator device 704 illustrated in Fig 7 containing one or more circuits illustrated by Figs 1, 7, 8 that receives inductive power “according to a mutual resonant relationship”. The inductive power is generated by “the electromagnetic field 730  [that] may induce a current in the secondary coil (i.e., the initiator device antenna 716b).  The initiator device 704 may use the electromagnetic field 730 transmitted by the target device 702 to power itself”.  Therefore, for a PHOSITA, this means that the secondary coil is used for both power and communication harnessing, that powers one or more circuits in the receiving device. For example, some of these circuits are matching circuit and rectifier/switching circuit), (Stevens et al.. also discloses resonant circuit 32 illustrated by Fig 4 that cause inductive power to circuits 34, 40, 200, 036. One specific way of controlling this inductive power is via a command signal such as “unique code”. ¶ [00195] –[0198])
As per claims 5, 18 Guerrero Ramirez as modified further discloses: receiving, by the detector via the resonant frequency, an additional command signal to turn off the power consumption device. (inter alia: Guerrero Ramirez et al. ;  ¶ [0105] states that “the receiver 838 may include a matching circuit 854 and a rectifier and switching circuit 856 to generate a DC power output 860 to charge a battery or power a device coupled to the receiver (not shown)”), : Stevens ¶ [0196] states that the following: “Then, the control unit 720 determines, in dependence upon the measured power and the sum of the received load measures from the secondary devices, whether or not the power supply to the secondary devices should be restricted or stopped” . Thus, to a PHOSITA, this means that a multitude of command signals are constantly generated on whether power is enabled or disabled to power consuming devices based on at least available power.  
As per claims 10, 21 Guerrero Ramirez as modified discloses wherein the data identifies a power consumption device and the resonant frequency signal enables power to the power consumption device.  (inter alia: Guerrero Ramirez et al. ;  ¶ [0105] states that “the receiver 838 may include a matching circuit 854 and a rectifier and switching circuit 856 to generate a DC power output 860 to charge a battery or power a device coupled to the receiver (not shown)”), (Stevens et al.. also discloses resonant circuit 32 illustrated by Fig 4 that cause inductive power to circuits 34, 40, 200, 036. One specific way of controlling this inductive power is via a command signal such as “unique code”. ¶ [00195] –[0198])
As per claims 8, 19, Guerrero Ramirez as modified discloses the following:
receiving, by a resonant circuit, a resonant frequency signal that comprises data and powers the resonant circuit; and ( Guerrero Ramirez where the primary coil 716a distributes inductive power to secondary coil, matching circuit, circuit 856; Figs 7-8), (stevens; power from coil 12 to coil 32, and circuits within circuit 30 and actual load; Fig 4)
after receiving the resonant frequency signal, enabling, by the resonant circuit, a detector to receive the resonant frequency signal and process the data.  (Stevens; the control unit controls the electrical drive unit so as to restrict or stop inductive power transfer from the primary unit. [abstract]) (Guerrero Ramirez as modified; Processor that is also found in the receiver device illustrated by Fig 9 processes instructions such as deactivation request/SOT message [Fig 1]
As per claims 9, 20, Guerrero Ramirez as modified discloses wherein the resonant circuit is a tuned resonant circuit corresponding to a frequency of the resonant frequency signal.  (Stevens; primary unit varies the frequency of its drive, and thus the coupling factor to a tuned secondary unit ¶ 0014) (Guerrero Ramirez;The matching circuit 854 may be included to match the impedance of the receiver 838 to the receive antenna 842. ¶ 105 
Claims 2, 15, 16, 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No 2016/0323698 of Guerrero Ramirez et al. in view of U.S. Publication No. 2007/0228833 of Stevens et al. and further view of U.S. Publication No. 2012/0281547 of Kim et al..
As per claims 2, 15, 22 Guerrero Ramirez as modified discloses a data that identifies a power consumption device. (Stevens; power supplied to each of the device 600s using an RFID identifier; Fig 12)
Guerrero Ramirez as modified does not distinctly disclose wherein the data identifies the detector. 
However, Kim et al. disclose wherein the data identifies the detector and the power consumption device.  (the target resonator ON/OFF request command may use a code such as 0000.  Also, a command to control the target resonator to be powered ON, and a command to control the target resonator to be powered OFF may have different codes.  If a resonator of a predetermined target device, among a plurality of target devices, is requested to be powered OFF, the source device may transmit, to the corresponding target device, the command to control the target resonator to be powered OFF.  The target device receiving the command to control the target resonator to be powered OFF may control the target resonator to be powered OFF ¶ [00152] “a field to indicate an identifier of the target device” ¶ [0009]
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Guerrero Ramirez as modified and Kim et al. because all references are in the same field of endeavor. Kim’s teaching of including a device identifier in the communication data would enhance Guerrero Ramirez's system by allowing load power control independently, thus enhancing power consumption when loads are not needed. 
As per claim 16, Guerrero Ramirez as modified discloses further comprising a resonant circuit, wherein the command signal causes the resonant circuit to enable power to the detector. ( Guerrero Ramirez where the primary coil 716a distributes inductive power to secondary coil, matching circuit, circuit 856; Figs 7-8), (Kim; inductive power is distributed from 116 to 121, and all the circuits in target device 120; Fig 1) (stevens; power from coil 12 to coil 32, and circuits within circuit 30 and actual load; Fig 4)
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Guerrero Ramirez as modified and Kim et al. because all references are in the same field of endeavor. Kim’s teaching of including a device identifier in the communication data would enhance Guerrero Ramirez's system by allowing load power control independently, thus enhancing power consumption when loads are not needed. 
Claims 4, 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No 2016/0323698 of Guerrero Ramirez et al. in view of U.S. Publication No. 2007/0228833 of Stevens et al. and further view of U.S. Publication No. 2017/0093175 of Shao et al. 

As per claims 4, 17, Guerrero Ramirez as modified does not distinctly discloses wherein enabling power to the power consumption device comprises: enabling power to the power consumption device after matching the data in the command signal with an identifier of the power consumption device.
However, Shao et al. distinctly discloses a method wherein enabling power to the power consumption device comprises: enabling power to the power consumption device after matching the data in the command signal with an identifier of the power consumption device.  ( ¶[0058] states that “In the PTU process 502, the PTU MCU 418 (FIG. 4) determines whether all associated PRU(s) verified as eligible for wireless charging (block 510).  For example, the PTU MCU 418 may maintain a wireless charging eligibility list that identifies PRUs that have been verified as being eligible for receiving wireless charging from the PTU 102.  The PTU MCU 418 may compare device identifiers (e.g., PRU identifiers, media access control (MAC) addresses, etc.) of the PRU(s) that associated with the PTU 102 at block 506 with device identifiers in the wireless charging eligibility list to determine whether all of the associated PRU(s) are eligible for wireless charging” )
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Guerrero Ramirez as modified and Kim et al. because all references are in the same field of endeavor. Kim’s teaching of including a device identifier in the communication data would enhance Guerrero Ramirez's system by allowing load power control independently, thus enhancing power consumption when loads are not needed. 
Claims 6, 12, 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No 2016/0323698 of Guerrero Ramirez et al. in view of U.S. Publication No. 2007/0228833 of Stevens et al. and further view of further view of U.S. Publication No. 2014/0192912 of  Chappel et al.  
As per claims 6, 12, 23, Guerrero Ramirez as modified discloses wherein the receiving the command signal comprises receiving a [consumer devices ] instruction via the resonant frequency.  [Guerrero Ramirez; ¶ [0105] states that “the receiver 838 may include a matching circuit 854 and a rectifier and switching circuit 856 to generate a DC power output 860 to charge a battery or power a device coupled to the receiver (not shown)”), (Stevens et al.; (receiving unit 30 to receive inductive power transfer illustrated by Fig. 4 including data information about primary circuit 10 ¶ 161, for example RFID link illustrated in Fig 12  received by devices 600. These RFID links are capable of communicating identifier that has a “unique code”.  ¶ [00195] –[0198]) . The codes are “whether or not the power supply to the secondary devices should be restricted or stopped” .
Guerrero Ramirez as modified does not distinctly disclose that one or the consumer device is a digital video recorder recording.
However, Chappel et al. discloses that one or the consumer device is a digital video recorder recording. (Chappel et al; Digital recorder video; ¶ [0018] )
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Guerrero Ramirez as modified and Chappel et al. because all references are in the same field of endeavor. Chappel’s teaching of including a video recorder as part of the device to be controlled would enhance Guerrero Ramirez's as modified system by allowing the user to control programs to be recorded thus improving user’s home automation experience.  

Claims 7, 13, 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No 2016/0323698 of Guerrero Ramirez et al. in view of U.S. Publication No. 2007/0228833 of Stevens et al. and further view of U.S. Publication No. 2007/0213879 of  Iwamura et al. 

As per claims 7, 13, 24, Guerrero Ramirez as modified does not distinctly discloses: receiving the command signal via a power line.  

However, Iwamura et al. receiving the command signal via a power line.  ( inter alia: user through central controller 130 controls  consumer products via “plc power lines 134, 136” ; 0028, Fig 3, ) 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Guerrero Ramirez as modified and Iwamura et al. because all references are in the same field of endeavor. Iwamura’s teaching of controlling consumer devices via power lines would enhance Guerrero Ramirez's as modified system by allowing power and data be supplied on a single medium that not only improves control communication redundancy but also reduces the number of additional circuits, thus reducing electronic footprint.  

Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        




Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov